TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00590-CV


William Tinsley, Appellant

v.

E. Daniel A. Nansi, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
NO. C-1-CV-11-004221, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


 This appeal arises from a dispute over the refund due appellant William Tinsley upon
termination of his sublease of a room in the leased residence of appellee E. Daniel A. Nansi.  Tinsley
appeals pro se the trial court's judgment in his favor, challenging the trial court's application of the
law and the amount of damages awarded.  Because we find no error in the trial court's interpretation
and application of the law, we affirm the trial court's judgment.

FACTUAL AND PROCEDURAL BACKGROUND

		In July or August 2011, Tinsley responded to an advertisement placed by Nansi for
the sublease of a room in a residence Nansi and a roommate leased.  The parties agree that the
monthly rental amount stated in the advertisement was $400 but disagree as to the terms regarding
payment of utilities. (1)  Tinsley agreed to sublease the room and paid Nansi $400 as a security deposit
and $200 for one-half month's rent based on his plans to move into the room on August 12.  Prior
to Tinsley's moving in, the parties agreed that the monthly rental amount would be $450 instead of
$400.  At some point, Nansi presented Tinsley with one or more contracts, but Tinsley objected to
some of the language, including the term that he would pay utilities, and never signed a sublease
contract.  On August 26, Tinsley paid Nansi $550, and on September 3, he terminated the sublease
and demanded a refund of his $400 deposit and prorated rent for September in the amount of $513. 
Citing Tinsley's failure to give him 30 days' notice, Nansi withheld the prorated refund for the
month of September and offered to refund the $400 deposit less Tinsley's share of the utilities from
mid-August through September, for a total of $279.  Tinsley refused Nansi's offer and filed suit
in small claims court.  After a hearing, the justice of the peace entered an order awarding Tinsley
$279 and costs of suit.
		Tinsley appealed to the county court.  At trial, the court heard the testimony of three
witnesses--Tinsley, Nansi, and a friend of Nansi's.  Tinsley testified that the advertisement stated
rent of $400 per month, including utilities, and that on August 3, 2011, he met Nansi at the residence
and paid him $600--$400 as a security deposit and $200 for one-half month's rent based on his
plans to move in on August 12.  He also testified that Nansi presented him with a contract indicating
monthly rent of $400, but Tinsley objected to some of the language, including the term that he would
pay utilities, and did not sign it.  Tinsley stated that on the day he moved in, Nansi informed him that
the monthly rent would be $450 instead of $400, he agreed, and Nansi presented him with a second
contract, revised to indicate monthly rent of $450, which he also refused to sign.  Tinsley further
stated that on August 26, Nansi informed him that the rent would increase to $550 plus utilities. 
Tinsley testified that he told Nansi that he would have to think about the increased rent but paid him
$550 to "buy time" until he could find another place to live.  Tinsley also testified that he found an
apartment, moved out on September 3, and requested a refund of his $400 deposit and prorated rent
for September in the amount of $513.  Tinsley stated that Nansi had not refunded any of the money
he had paid.
		Nansi testified that the advertisement indicated rent of $400 per month with utilities
split equally among the tenants.  His testimony regarding the dates the parties met and their
discussions of rental amounts, payment of utilities, and contracts is somewhat confusing but
is consistent with Tinsley's testimony regarding a proffered contract indicating monthly rental of
$400, the agreed increase in rent from $400 to $450, Tinsley's refusal to sign any contract, and the
amounts Tinsley paid him.  Nansi stated that the term regarding utilities was always that the three
roommates would split them evenly.  He also testified that Tinsley wanted to pay a set monthly
amount of $100 for utilities and that he did not agree to that because Tinsley's share would fluctuate
from month to month.  He stated that the $550 Tinsley paid for September was for $450 in rent and
$100 for utilities.  Nansi also stated that because Tinsley had not given him 30 days' notice before
terminating the sublease, he had already paid the rent and had only the $400 deposit in his
possession.  He further testified that he offered to pay Tinsley his $400 deposit less his share of the
utilities from mid-August through September--$123-- for a total refund of $279. (2)
		Nansi's friend corroborated the parties' testimony regarding their agreement that the
monthly rental would be $450 and Nansi's testimony about the parties' discussions regarding
whether Tinsley could pay a fixed monthly amount for utilities.  Following the testimony, the trial
court stated its findings and conclusions that:  (1) the parties agreed to a monthly rental amount of
$450; (2) without the advertisement, it was impossible to know, but it was doubtful it stated that
utilities were included; (3) because this was a month to month rental, Tinsley was required to give
Nansi 30 days' notice, and Nansi was entitled to the last month's rent; (4) Tinsley paid Nansi a total
of $1,150; (5) Tinsley owed $450 for one and one-half months for a total of $675; and (6) Tinsley
owed $121 for his share of the utilities for one and one-half months.  The trial court then entered a
judgment awarding Tinsley $354 and costs of court.  This appeal followed.

DISCUSSION

		In two issues, Tinsley challenges the trial court's interpretation and application of
certain sections of the property code.  Statutory construction is a question of law, and we review a
trial court's interpretation of the law de novo.  See In re Dep't of Family & Protective Servs.,
273 S.W.3d 637, 642 (Tex. 2009) (orig. proceeding); Texas Mun. Power Agency v. Public Util.
Comm'n, 253 S.W.3d 184, 192 (Tex. 2007); State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006). 
Of primary concern is the express statutory language.  See Galbraith Eng'g Consultants, Inc.
v. Pochucha, 290 S.W.3d 863, 867 (Tex. 2009).  We apply the plain meaning of the text unless a
different meaning is supplied by legislative definition or is apparent from the context, or the
plain meaning leads to absurd results.  Marks v. St. Luke's Episcopal Hosp., 319 S.W.3d 658, 663
(Tex. 2010).
		In his first issue, Tinsley contends that the trial court erred in finding that he was
required to give Nansi 30 days' notice because under section 91.001(a) of the property code, the
30-day notice requirement applies only to agreements between landlords and tenants and under
section 92.001(2), only the owner of a residential dwelling is a landlord.  See Tex. Prop. Code Ann.
§§ 91.001(a) (defining landlord), 92.001(2) (requiring minimum of 30 days' notice by tenant or
landlord for termination of month to month tenancy with rent-paying period of at least one month)
(West 2007).  Tinsley thus argues that because Nansi is not the owner of the residence, he cannot be
a landlord for purposes of section 91.001(a), and the agreement between Tinsley and Nansi is not
subject to the 30-day notice requirement contained in section 91.001(a).  We do not find this
argument persuasive.
		Section 92.001(2) expressly defines landlord to include a sublessor of a dwelling, and,
as sublessor of a room in the residential dwelling he leased, Nansi is a landlord for purposes of the
property code provisions applicable to landlords and tenants.  See generally id. §§ 91.001-.006.
(West 2007).  Therefore, section 91.001(a)--which provides that a tenancy from month to month
may be terminated by notice given by the tenant or the landlord--and section 91.001(b)--which
provides that in the case of a rent-paying period of at least one month, the tenancy terminates on the
later of the day given in the notice or one month after the day on which the notice is given--apply
to the sublease agreement between Tinsley and Nansi.  See id. § 91.001(a), (b)(1) & (2).  Based on
the plain language of the statute, we conclude that the trial court was correct in its interpretation of
sections 92.001(2) and 91.001and in holding that Tinsley was required to give Nansi 30 days' notice
of termination of the sublease.  See id. §§ 91.001(a) & (b), 92.001(2); Galbraith Eng'g Consultants,
Inc., 290 S.W.3d at 867.  We overrule Tinsley's first issue. (3)
		In his second issue, Tinsley argues that even if he was required to give 30 days'
notice, the trial court miscalculated the duration of the obligation that arose under section
91.001(b)(2) from his failure to give 30 days' notice. (4)  Tinsley contends that under section
91.001(b)(2), the 30-day period would have ended October 3, 2010, which was thirty days after he
moved out, and that the trial court erred in holding that he owed rent for 45 days instead of 31 days. 
Tinsley's argument is not entirely clear.  In calculating the amount due Tinsley, the trial court began
with the undisputed amount Tinsley paid to Nansi and subtracted the utilities owed and the rental
amount times one and one-half months, or 45 days.  However, the 45 days represented the one-half
of the month of August during which Tinsley resided in the room and the one month after the date
Tinsley gave notice--not 45 days after he gave notice.  In other words, the trial court correctly
applied section 91.001(b)(2) by requiring Tinsley to pay for the full month of September--essentially
one month after he gave notice.  See id. §§ 91.001(b)(2); Galbraith Eng'g Consultants, Inc.,
290 S.W.3d at 867.  We overrule Tinsley's second issue.
CONCLUSION

		Having overruled Tinsley's issues, we affirm the judgment of the trial court.

						__________________________________________
 		Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin
Affirmed
Filed:   November 7, 2012
1.   The advertisement was placed electronically on Craigslist, and no copy of it was available
at trial.
2.   Although Nansi testified that Tinsley's share of the utilities was $123, the record shows
that he offered to refund $279, indicating that Tinsley's share of the utilities was actually $121.
3.   Tinsley also argues that the trial court should have awarded him an additional $675, the
amount the trial court deducted for one and one-half months' rent.  However, we observe that such
an award would result in Tinsley's paying no rent at all.
4.   Tinsley cites section 91.001(c)(3) of the property code, but the property code contains no
such provision.  Accordingly, we construe his brief to refer to section 91.001(b)(2).